DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is in response to Applicant’s arguments/Remarks made in an amendment filed 8/18/2021.  Claims 1-19 are pending. Claims 14-16 and 19 are withdrawn. Claims 1-13, 17, and 18 are examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita WO2013105406.
Regarding claim 1, Fujita teaches a control device (calculating unit 21, correction unit 22, and valve control unit 23) and of a gasification combined cycle power plant including a gasification furnace, a gas turbine (1) configured to be driven with a combustible gas generated in the gasification furnace as fuel, and a flow control valve (any one or more of pilot flow rate control valve 13P, main flow rate control valve 13M, or top had flow rate control valve 13T) provided in a pipe (10C, 10P, 10M, and 10T) through which the combustible gas is supplied from the gasification furnace to the gas 
Regarding claim 2, Fujita further teaches wherein the opening degree command calculation part is configured to obtain the opening degree command based on a The temperature term is a function based on the measured value t 1 of the fuel gas temperature measured by the common temperature sensor 13 C and the set value T thereof” the teachings imply the temperature measured by 13C is representative of the fuel temperature on both sides of the valve).
Regarding claim 3, Fujita further teaches wherein the casing pressure calculation part is configured to calculate the casing pressure based on the fuel flow rate command, an IGV opening degree of a compressor of the gas turbine, and an intake air temperature of the compressor (“The set value P3 of the passenger compartment pressure (the term ‘passenger compartment pressure’ is an idiomatic translation of ‘casing pressure’) is calculated from the CSO calculated based on the load command value of the gas turbine power plant 1, the angle α of the inlet guide vane (IGV) provided in the compressor 2, Is a setting value obtained by using a predetermined relational expression based on the temperature Ta of the atmosphere to be measured”).
Regarding claim 5, Fujita further teaches wherein: a plurality of flow control valves is provided in the pipe in parallel to one another (see Fig. 2); and the opening 
Regarding claim 7, Fujita further teaches wherein the opening degree command calculation part is configured to obtain the opening degree command common to the plurality of flow control valves (the opening degree when the valves are closed) such that a total flow coefficient of the flow control valves (the flow coefficient would be 0) upon reaching the minimum opening degree (an opening degree of 0) is maintained (as long as the valves are closed the opening degree will remain 0) during switching of the valves (the switching of the valves to an opening degree of 0).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Alicat Scientific “What’s up with pressure drop”.
Regarding claim 4, Fujita teaches the invention as discussed above.
Fujita does not teach wherein the pipe pressure loss calculation part is configured to calculate the pressure loss based on a flow rate of the combustible gas flowing through the flow control valve, a pressure on a downstream side of the flow control valve, and a temperature on the downstream side of the flow control valve.
Alicat Scientific teaches pressure loss in a pipe is a function of flow rate, pressure, and temperature in the fluid flowing through the pipe “At double the flow rate, there is four times the pressure drop. Pressure drop decreases as common mode pressure increases. Pressure drop increases as gas viscosity increases. Since increasing the temperature of the gas increases its viscosity, pressure drop also increases as gas temperature increases”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujita with Alicat Scientific so as to configure the pipe loss calculation part to calculate the pressure loss based on a flow rate of the combustible gas flowing through the flow control valve, a pressure on a downstream side of the flow control valve, and a temperature on the downstream side of the flow control valve since Alicat Scientific teaches pressure loss in a pipe is a function of flow rate, pressure, and temperature in the fluid flowing through the pipe.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi JP2010230287A in view of Fujita
Regarding claim 10, Koizumi teaches a gasification combined cycle power plant (the gasification combined cycle power plant shown in Fig. 6) including an oil supply pipe (the conduit through which 51 is provided) through which an oil fuel is supplied ([0022] “the starting liquid fuel 51 is supplied from the oil nozzle 302 to the combustion chamber 12 and ignited”) to a combustor (12) of a gas turbine (5), and is configured to be able to switch fuels between a combustible gas (coal gasification gas 63) from a pipe (the pipe carrying 63) and the oil fuel from the oil supply pipe (see Fig. 7A and [0024] FIG. 7A shows changes in the flow rates of the liquid fuel 51 and the coal gasification gas 62 (or 63) with respect to the gas turbine rotational speed and the gas turbine load, and FIG. 7B schematically shows changes in the extraction air and nitrogen injection flow rates. Respectively. The flow rate of the coal gasification gas in FIG. 7A indicates the total flow rate supplied to the combustor. The states of (a) to (e) in the figure are: (a) ignition by starting fuel (b) no-load rated speed (c) when fuel switching starts (d) when fuel switching is completed (e) rated load Represent. The states (a) to (c) are the exclusive combustion of the starting fuel, the states (c) and (d) are the mixed combustion of the starting fuel and the coal gasification gas, and the states (d) and (e) are the exclusive combustion of the gas. It becomes a driving state).
Koizumi does not teach a control device according to claim 1.
Per the rejection of claim 1 supra, Fujita teaches a control device according to claim 1.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koizumi with Fujita to facilitate providing fuel to the combustor of Koizumi with a system having reduced cost and without the need for high fuel system operating pressures (“On the other hand, since a plurality of fuel systems are provided and a pressure regulating valve and a flow rate regulating valve are provided in each fuel system, the number of necessary valves increases and the manufacturing cost increases there were. Furthermore, since it is necessary to arrange a large number of valves, there is a problem that it becomes difficult to secure the arrangement space of the fuel system and it is difficult to reduce the size. Besides, since the pressure regulating valve controls the flow regulating valve differential pressure to be constant, it is necessary to keep the fuel pressure upstream of the pressure control valve at a predetermined high pressure. In the invention of Patent Document 1, it is necessary to provide the boosting equipment in the gas turbine power plant in order to realize this, which raises the problem of high manufacturing cost. The present invention has been made to solve the above problems, and it is an object of the present invention to provide a gas turbine capable of improving responsiveness to fluctuations in a load of a gas turbine, A supply device, a fuel flow rate control device, and a gas turbine power plant”)
Regarding the recitation of “the gasification combined cycle power plant is configured to switch from the combustible gas to the oil fuel when, for each of the flow control valves, the opening degree command for realizing the fuel flow rate command reaches a minimum opening degree of the flow control valve”. The per Fig. 7A of Koizumi, the switch to oil occurs after the plant is shut down during a new plant start up.  
Regarding claim 17, per the rejection of claim 10 supra, Koizumi in view of Fujita as discussed above teaches the limitations of claim 17.
Regarding claim 18, per the rejection of claim 10 supra, Koizumi in view of Fujita teaches the structural limitations of claim 10.
The recited method steps of claim 18 are the normal and usual operation of the apparatus taught by Koizumi in view of Fujita supra, as such, it would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have performed the recited method steps since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Eto JP2015052288A
Regarding claim 12, Fujita teaches the invention as discussed above.
Fujita does not teach the control device of a gasification combined cycle power plant according to claim 1, further comprising an IGV opening degree command generation part that generates an opening degree command value for an IGV of a compressor of the gas turbine, wherein the IGV opening degree command generation 
Eto teaches an IGV opening degree command generation part (52) that generates an opening degree command value for an IGV of a compressor of the gas turbine (see [0045] The control device 50 has a temperature adjustment control unit 51 that controls the valve opening degree of the fuel flow rate adjustment valve 47, and an intake amount control unit 52 that controls the opening degree of the inlet guide vane 16 of the intake amount regulator 15), wherein the IGV opening degree command generation part is configured to reduce the opening degree command value for the IGV toward a closing side as a fuel ratio of the combustible gas to a total fuel increases, during fuel switching of the gasification combined cycle power plant between the combustible gas and another fuel having a higher calorific value than the combustible gas (see [0057] The intake air amount control unit 52 receives the unit heat quantity of the fuel gas from the calorimeter 55 as needed. The intake amount control unit 52 recognizes a change in unit heat amount based on the received unit heat amount, and changes the intake amount of the air compressor 11 with a positive correlation with the change in the unit heat amount. The intake amount regulator 15 is controlled. In other words, the intake air flow control unit outputs a command value to the intake air amount regulator 15 of the air compressor 11 so that the opening degree of the inlet guide vane 16 is changed with positive correlation to the change in unit heat quantity. Do. That is, the intake amount control unit 52 outputs a command value to the intake amount 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koizumi with Eto to facilitate the use of fuels with different calorific values.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Murata 6,199,336
Regarding claim 13, Fujita teaches the invention as discussed above.
Fujita does not teach an air bypass valve opening degree command generation part that generates an opening degree command value for an air bypass valve that adjusts an amount of compressed air that is part of compressed air generated in a compressor of the gas turbine and bypasses a combustion region of a combustor of the gas turbine, wherein the control device is configured to increase the opening degree command value for the air bypass valve toward an opening side as a fuel ratio of the combustible gas to a total fuel increases, during fuel switching of the gasification combined cycle power plant between the combustible gas and another fuel having a higher calorific value than the combustible gas.
Murata teaches an air bypass valve opening degree command generation (120 see col. 3 ll. 11-47 “A controller 120 for controlling each of the flow control valves 117, 110, 108 is provided and a load signal 123 from a load detector for detecting a gas turbine load is input into the controller 120 based on signals from the load or generator 103.Constructions of a usual gas turbine composed of the compressor 101, the gas turbine 102 and the combustor 104, and the load 103 (generator) each are the same as 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Fujita with Murata to facilitate dual fuel use and to facilitate the use of fuels with variable calorific value.

Response to Arguments
The response to arguments is made in light of the translation of WO 2013/105406.  When a human translation was requested, examiner was directed to 
 [0050] Furthermore, it is preferable to use a method of calculating the downstream-side fuel pressure on the basis of pressure loss in one fuel nozzle, in addition to the predetermined casing internal pressure, described above. Furthermore, it is more preferable to use a method of calculating the downstream-side fuel pressure also on the basis of pressure loss from the flow-rate regulating valve to one fuel nozzle in a fuel supply line.
[0051] In other words, in the case where fuel pressures downstream of the flow-rate regulating valves corresponding to the individual different kinds of fuel nozzles are calculated, the downstream-side fuel pressures corresponding to the individual different kinds of fuel nozzles described above can be calculated on the basis of the common predetermined casing internal pressure and pressure losses in the individual different kinds of fuel nozzles.
[0052] Furthermore, the downstream-side fuel pressures corresponding to the individual different kinds of fuel nozzles, described above, can be calculated more accurately on the basis of the pressure loss from the flow-rate regulating valve to the one fuel nozzle in the fuel supply line.
Applicant asserts that Fujita does not teach the pipe pressure loss.  However, per US2013/0180250 [0050] supra (provided as a human translation of [0040] of Fujita cited supra), the method of Fujita includes the pressure loss from the flow-rate regulating valve to one fuel nozzle in a fuel supply line, which would include the pipe pressure loss.
Applicant asserts that Fujita does not teach the parts performing the control method of Fujita. However, Fujita teaches calculating unit 21, correction unit 22, and valve control unit 23 which are configured to perform the method as taught by Fujita.  The parts of Fujita that teach a pipe pressure loss calculation part an outlet pressure calculation part are the portions of calculating unit 21, correction unit 22, and valve control unit 23 which perform those functions.  Since at least one of these will perform the recited control method, calculating unit 21, correction unit 22, and valve control unit 23 can be considered as a whole as both the pipe pressure loss calculation part and the outlet pressure calculation part.


Allowable Subject Matter
Claim 11 is allowed.
The nearest prior art is Fujita.
The prior art neither teaches nor renders obvious a control device of a gasification combined cycle power plant comprising an opening degree command calculation part that generates a valve closing command that causes at least one of the plurality of flow control valves to be closed, and generate, for the other flow control valves, an opening degree command for realizing a fuel flow rate command for the gas turbine, when the opening degree command common to the plurality of flow control valves reaches a minimum opening degree of the flow control valves”
Claim 6-9
The nearest prior art is Fujita.
The prior art neither teaches nor renders obvious a control device of a gasification combined cycle power plant wherein an opening degree command calculation part is configured to generate a valve closing command that causes at least one of a plurality of flow control valves to be closed, and generate for the other flow control valves, an opening degree command for realizing the fuel flow rate command, when the opening degree command common to the plurality of flow control valves reaches a minimum opening degree of the flow control valves in combination with the other limitations of the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741